DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE ET AL. (CN 105548862A) (hereinafter “HE”).

With respect to Claim 5, HE teaches:
step (1): collecting output signals comprising: extracting time domain response voltage signals of all nodes of an analog circuit under test, (See Para 0017-0030; See Figs. 1-2); 
step (2): carrying out wavelet packet decomposition on the output signals collected, calculating energy of all nodes as original sample characteristic data, and equally dividing the original sample characteristic data into a training sample set and a test sample set (See Para 0017-0030; See Figs. 1-2); 
step (3): utilizing a quantum particle swarm optimization (QPSO) algorithm to optimize a regularization parameter and kernel parameter of vector-valued regularized kernel function approximation (VVRKFA) on the basis of the training sample set, and constructing a VVRKFA-based fault diagnosis model (See Para 0017-0030; See Figs. 1-2); 
step (4): inputting the test sample set to the constructed VVRKFA-based fault diagnosis model to recognize circuit fault classes (See Para 0017-0030; See Figs. 1-2).  

With respect to Claim 7, HE teaches:
wherein 
in step (3.b): 
utilizing the quantum particle swarm optimization algorithm to optimize the regularization parameter and kernel parameter of the mathematic model of VVRKFA to obtain an optimum regularization parameter and an optimum kernel parameter of the mathematic model of VVRKFA specifically comprises steps of: (3.b.1) initializing parameters of the QPSO algorithm, comprising velocity, location, population size, iterations and optimization range, wherein each particle is a two-dimensional vector, a first dimension is the regularization parameter of the mathematic model of VVRKFA, and a second dimension is the kernel parameter of the mathematic model of VVRKFA; (3.b.2) calculating a fitness of the particles to obtain a global optimum individual and a local optimum individual; (3.b.3) updating a velocity and location of the particles; and (3.b.4) repeating step (3.b.2) and Step (3.b.3) until a maximum iteration is reached, and outputting an optimum parameter result, which is denoted as the optimum 6regularization parameter and the optimum kernel parameter of the mathematic model of VVRKFA (See Para 0017-0030; See Figs. 1-2).  

With respect to Claim 9, HE teaches:
wherein 
in step (4), inputting the test sample data set to the fault diagnosis model to recognize the 7circuit fault classes to obtain the fault class of each test sample in the test sample set, thereby the diagnosis accuracy of each fault class is obtained, and diagnosis of the analog circuit under test is completed (See Para 0017-0030; See Figs. 1-2).  


Allowable Subject Matter
Claims 6, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach the algorithm of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FERNANDEZ MARTINEZ (US 2011/0307438) teaches HIGH-DIMENSIONAL DATA ANLSYSIS;
YUAN ET AL. (US 2018/0039865) teaches ANALOG CIRCUIT FAULT MODE CLASSIFICATION METHOD;
MATEI ET AL. (US 2019/0383700) teaches MODEL-BASED DIAGNOSIS IN FREQUENCY DOMAIN;
LEE ET AL. (US 2010/0023307) teaches METHODS FOR PROGNOSING MECHANICAL SYSTEMS;
HE ET AL. (US 2018/0038909) teaches ANALOG CIRCUIT FAULT DIAGNOSIS METHOD USING SINGLE TESTABLE NODE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864